


RADISYS CORPORATION
DEFERRED COMPENSATION PLAN


ADMINISTRATIVE COMMITTEE RESOLUTION
TO ADOPT
AMENDMENT NO. 3




The following Resolution was adopted by the Administrative Committee of the
RadiSys Corporation Deferred Compensation Plan:


WHEREAS, RadiSys Corporation (the “Company”) adopted the RadiSys Corporation
Deferred Compensation Plan (the “Plan”), amended and restated effective January
1, 2008; and
    
WHEREAS, Section 9.1(b) of the Plan provides the Administrative Committee may
adopt any technical, clerical, conforming or clarifying amendment or other
change that it deems necessary or advisable and that does not increase the cost
of the Plan; and


WHEREAS, the Administrative Committee deems it advisable to provide a default
payment provision in the event a Participant fails to make a distribution
election in order to avoid an inadvertent violation of Internal Revenue Code
Section 409A; and


WHEREAS, the Administrative Committee finds that such a provision will not
increase the cost of the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows:


1.
Section 5.2(a)(ii) of the Plan is amended to read as follows:



(ii)    Form of Benefit. Benefits under this Section 5.2(a) shall be paid in the
form selected by the Participant in the Participation Agreement with respect to
each Deferral Period. Optional forms of payment include a lump-sum payment or
substantially equal annual installments of the Account amortized over a period
of up to fifteen (15) years. If no form is selected by the Participant, the form
of payment shall be a lump sum. The initial payment shall be within sixty (60)
calendar days of Separation from Service and all subsequent payments, if any,
shall be in January of each subsequent year following the date of the initial
payment, until fully paid. As of each January 1, the amount to be distributed in
installment payments for that year shall be determined by dividing the
Participant’s Account balance as of the preceding December 31 by the remainder
of the installment periods.






--------------------------------------------------------------------------------




SIGNATURE


This Amendment shall be effective January 1, 2009.




 
 
 
RADISYS CORPORATION
Date:
November 8, 2010
 
By:
/s/ Cheryl Spencer
 
 
 
 
Cheryl Spencer
 
 
 
 
Sr. Director of Human Resources
 
 
 
Its:
Authorized Member of the Administrative Committee





